Citation Nr: 0705607	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from March 1970 to April 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran had service in Vietnam from September 5, 1970, to 
March 30, 1972.  His record of assignments indicates that 
from September 12, 1970, to March 4, 1971, he had a principal 
duty as a cook with the 335th RRCO (WDQNAA) 509thRRGp 
USARPAC.  From March 5, 1971, to January 29, 1972, he had a 
principal duty as a Diet Cook with the 85th Evac Hosp USARPAC 
Vietnam.  From January 30, 1972, to March 29, 1972, he had a 
principal duty as a Diet Cook with the HHD 68th Med Gp 
USARPAC.  

The veteran's claimed stressors include an incident which he 
alleges occurred November 5, 1970, in which a truck driver 
was fatally wounded.  The veteran states that this occurred 
while he was performing duty as a truck driver rather than 
the duty as a cook noted in his service personnel records.  

The Board notes that during that period the veteran was 
assigned to the 335th RRCO.  The RO attempted to confirm that 
stressor by submitting a Request for Information to the U. S. 
Army and Joint Service Records Research Center (JSRRC).  
Subsequently, in April 2006, the JSRRC replied that "We do 
not maintain records for Radio Research Units.  [The veteran] 
may request unit records for the 335th Radio Research Company 
(335th RR Co) by writing to the Commander, U. S. Army 
Intelligence and Security Command, ATTN: IAOPS-MH, Building 
2444, Fort Belvoir, Virginia 22060-5370.  Significantly, 
however, the AMC did not subsequently contact that Army 
command for the purpose of attempting to verify the claimed 
stressor.  In addition, it is unclear from review of the file 
whether or not the AMC notified the veteran of the possible 
additional source of Army records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt verification 
of the claimed stressor by contacting the 
U.S. Army Intelligence and Security 
Command at the above referenced address 
and requesting copies of any available 
records from the 335th Radio Research 
Company for the month of November 1970.  
Any records obtained should be associated 
with the claims file.  Should no records 
be obtained, the reason for that fact 
should be properly documented in the 
claims file.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


